DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 04/13/2022 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered. 
Status of the Claims
Claims 1-33, 39, 40, 47, 50 and 54 are canceled.
Claim 58 is added.
Claims 34-38, 41-46, 48, 49 and 51-53, 55-58 are pending in the application. 
Examiner’s Remark
Claims 34-38 and 41-46 are allowed. These claims remain allowed for the reasons indicated in the previous Office Action.
Review of Prior Cited and New Search
Although no new art has been found, a thoughtful review of the prior cited arts show that the previously cited combination still applies. Therefore, the rejection of the current claims, when applicable, is based on Xu et al. US 2020/0120736 A1 hereinafter Xu Provisional 62/492,964 in view of Provisional 62/451,645 of Pub. No.: 2018/0317086 to Ben Henda et al. hereinafter Ben Henda, as indicated below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 48-49, 51-53, 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 2020/0120736 A1 hereinafter Xu Provisional 62/492,964 in view of Provisional 62/451,645 of Pub. No.: 2018/0317086 to Ben Henda et al. hereinafter Ben Henda.
Regarding claim 48. Xu discloses an apparatus, referring for fig. 5, secondary node SN, comprising: at least one processor; and at least one non-transitory memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to 
transmit, by the apparatus, to at least one of an access management function and session management function, an indication for how to split flows of at least one protocol data unit session into at least two flows for transmissions through at least two network nodes, wherein at least a first flow is transmitted as a first bearer in a master network node and at least a second flow is transmitted as a second bearer in a secondary network node;
wherein the apparatus forms part of the master network node, fig.5, fig. 7 Pages 5-6, transmission by Master Node bearer type change indication to Secondary Node; Master Node MN transmits bearer type change or modification indication, the indication indicates to split SCG bearer to SCHG split bearer, i.e. how to split the flows between SN and MN.
However, Xu does not explicitly disclose the at least an access management function and session management function.
 Ben Henda discloses an access management function and session management function, fig. 2 , SMF is included in a 5G network; see core network includes session management function (SMF) responsible for session management; an access and mobility management function (AMF) with SMF shown in fig. 2, wherein page fig. 2 and [0025]- [0029]: mobility management function (read: Access and Mobility Management function (AMF))  and session management function (SMF) wherein the UE (NG UE) is connected to the network to the AMF for accessing different network slices (NSs), see [0031].  
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Xu with Ben Henda to access different network using a fifth generation radio network node (5G), see [0033]-[0034].

Regarding claim 49. Xu discloses, wherein the first indication comprises at least one of a configuration, a configuration indication, or a modification indication, fig. 5, pages 5-6, bearer change or modification indication.

Regarding claim 51. Xu discloses, further comprising causing the apparatus transmitting the indication at least to determine how to split flows of the at least one protocol data unit session into the at least two flows for transmissions through the at least two network nodes, with taking into account quality of service of the flows and requirements for mapping from the at least one session to at least one data radio bearer, fig.5, Pages 3 and 5-6, SN receives bearer type change or modification indication from the Master Node MN; the indication indicates to split SCG bearer to SCHG split bearer, i.e. how to split the flows at SN between SN and MN the indication is triggered by SN overload, i.e. quality of service of the flow.

Regarding claim 52. Xu discloses, wherein the indication is transmitted when the master network node reconfigures any of master cell group bearer types to secondary cell group bearer types, fig.5, Pages 3 and 5-6, SN receives bearer type change or modification indication transmitted from the Master Node MN; the indication indicates to split SCG bearer to SCHG split bearer, i.e. how to split the flows at SN between SN and MN; the indication is transmitted by MN to reconfigure the bearers due to the overload condition.

Regarding claim 53. Xu discloses A method, comprising: 
transmitting, by a master node, to at least one of an access management function and session management function, an indication for how to split flows of at least one protocol data unit session into at least two flows for transmissions through at least two network nodes, wherein at least a first flow is transmitted as a first bearer in the master network node and at least a second flow is transmitted as a second bearer in a secondary network node, fig.5, fig. 7 Pages 5-6, transmission by Master Node bearer type change indication to Secondary Node; Master Node MN transmits bearer type change or modification indication, the indication indicates to split SCG bearer to SCHG split bearer, i.e. how to split the flows between SN and MN; 
Xu does not explicitly disclose the apparatus to transmit to at least an access management function and session management function.
 Ben Henda discloses of an access management function and session management function, fig. 2 , SMF is included in a 5G network; see core network includes session management function (SMF) responsible for session management; an access and mobility management function (AMF) with SMF shown in fig. 2, wherein page fig. 2 and [0025]- [0029]: mobility management function (read: Access and Mobility Management function (AMF))  and session management function (SMF) wherein the UE (NG UE) is connected to the network to the AMF for accessing different network slices (NSs), see [0031].  
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Xu with Ben Henda to access different network using a fifth generation radio network node (5G), see [0033]-[0034].

Regarding claim 55. Xu discloses, further comprising causing an apparatus transmitting the indication at least to determine how to split flows of the at least one protocol data unit session into the at least two flows for transmissions through the at least two network nodes, with the master network node, with taking into account quality of service of the flows and requirements for mapping from the at least one session to at least one data radio bearer, fig.5, fig. 7 Pages 5-6, transmission by Master Node bearer type change indication to Secondary Node; the indication indicates to split SCG bearer to SCHG split bearer, i.e. how to split the flows at SN between SN and MN the indication is triggered by SN overload, i.e. quality of service of the flow.

Regarding claim 56. Xu discloses, wherein the indication is transmitted when the master network node reconfigures any of master cell group bearer types to secondary cell group bearer types, fig.5, fig. 7 Pages 5-6, transmission by Master Node bearer type change indication to Secondary Node; the indication indicates to split SCG bearer to SCHG split bearer, i.e. how to split the flows at SN between SN and MN; the indication is transmitted by MN to reconfigure the bearers due to the overload condition.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance of independent claim 57.
Claim 57 is allowed because after a search, no prior art, alone or in combination is found that discloses the combination of feature including receive split flows of an incoming protocol data unit session, wherein the incoming session previously split to at least two split flows through the at least two network nodes; and merge the split flows of the incoming session not involving the secondary network node. The limitations buildup on preceding recited ones and is not disclosed in the prior art.
Claim 58 depends from claim 58. Thus claims 57-58 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        5/27/2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414